Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/24/2022 has been entered. Claims 1, 9 and 17-20 have been amended.  Claims 4 and 12 have been cancelled. Claims 21-22 have been added. Claims 1-3, 5-11 and 13-22 are pending in this application.

Applicant's arguments with respect to claims 18-20 objection have been fully considered and persuasive. The claims objection has been withdrawn.

Response to Argument
Applicant's arguments for the amendment filed on 06/24/2022 with respect to independent claims 1, 9 and 17 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Sartran et at. (U.S Pub No. 2017/0279698 A1, referred to as Sartran) and Kumaran et al. (U.S Pub No. 2020/0313979 A1, referred to as Kumaran).
Sartran discloses a device in a network which determines cluster assignments that assign traffic data regarding traffic in the network to activity level clusters based on one or more measures of traffic activity in the traffic data. The device uses the cluster assignments to predict seasonal activity for a particular subset of the traffic in the network. The device determines an activity level for new traffic data regarding the particular subset of traffic in the network. The device detects a network anomaly by comparing the activity level for the new traffic data to the predicted seasonal activity.

Kumaran discloses a supervisory service for a software-defined wide area network (SD-WAN) which detects seasonal service level agreement (SLA) violations by one or more tunnels in the SD-WAN using a machine learning-based regression model. The service identifies a root cause of the seasonal SLA violations by determining whether the root cause of the seasonal SLA violations is associated with an internal network connected to the one or more tunnels. 

However, regarding claim 1, the prior art of Sartran and Kumaran when taken in the context of the claim as a whole do not disclose nor suggest, “segmenting, by the control system, the time duration into a plurality of monitoring time periods; grouping, by the control system and based on a plurality of timestamps of the set of network data, the set of network data into respective subsets of the plurality of monitoring time periods; identifying, by the control system, one or more seasonalities from the set of network data based on an occurrence rate associated with each of the subsets of the plurality of monitoring time periods.”.
Regarding claims 9 and 17, the prior art of Sartran and Kumaran when taken in the context of the claim as a whole do not disclose nor suggest, “segment, by the control system, the time duration into a plurality of monitoring time periods; group, by the control system and based on a plurality of timestamps of the set of network data, the set of network data into respective subsets of the plurality of monitoring time periods; identify one or more seasonalities from the set of network data based on an occurrence rate associated with each of the subsets of the plurality of monitoring time periods.”.

Claims 2-3 and 5-8 depend on claim 1. Claims 10-11 and 13-16 depend on claim 9 and claims 18-22 depend on claim 17, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435